Order entered July 7, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01139-CR

                          KENNETH PAUL LAWRENCE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-80746-2011

                                             ORDER
       At the conclusion of the July 24, 2013 sentencing hearing in a companion case, 05-13-
01138-CR, the trial court noted that sentencing and conditions of punishment would be
continued in the above case until another day. The trial court’s judgment and the docket sheet
reflect that a subsequent hearing was conducted on July 26, 2013. The court has not received the
reporter’s record of the July 26, 2013 hearing.
       Accordingly, we ORDER Karla Kimbrell, official court reporter of the 380th Judicial
District Court to file, within FIFTEEN DAYS of the date of this order, the reporter’s record of
the July 26, 2013 sentencing hearing in this case.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karla
Kimbrell, official court reporter, 380th Judicial District Court, and to counsel for all parties.

                                                        /s/    LANA MYERS
                                                               JUSTICE